Citation Nr: 1750895	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-25 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for right wrist/hand/soft tissue condition.

2. Entitlement to service connection for left shoulder condition.

3. Entitlement to service connection for low back pain.

4. Entitlement to service connection for upper back pain due to dislocated rib.

5. Entitlement to a total disability due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney 




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1996 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

In June 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record.

In an August 2015 administrative decision, the Decision Review Officer (DRO) found basic entitlement to non-service-connected disability pension was established.  The Board finds the DRO's decision for this issue constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.




FINDINGS OF FACT

1. The preponderance of the evidence of record is against a finding that the Veteran's right wrist/hand/soft tissue condition is etiologically related to service.

2. The preponderance of the evidence of record is against a finding that the Veteran has a current disability manifested by left shoulder condition.

3. The preponderance of the evidence of record is against a finding that the Veteran has a current disability manifested by low back pain and upper back pain due to dislocated rib.

4. The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for right wrist/hand/soft tissue condition have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2. The criteria for service connection for a left shoulder condition have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).

3. The criteria for service connection for a low back pain and upper back pain due to dislocated rib have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).

4. The criteria for TDIU have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran, nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Right Wrist/Hand/Soft Tissue Condition  

The Veteran seeks service connection for right wrist/hand/soft tissue condition which she contends is etiologically related to service.  Specifically, she filed a claim in September 2009 asserting right wrist nerve and soft tissue damage due to having ganglion cyst removal in service.  Her claim for service connection was denied by a September 2010 rating decision.

The Veteran's service treatment records reflect that a right wrist dorsal ganglion cyst excision was performed in July 2002.  X-rays taken of the right wrist in January 2002 revealed no bone, joint, or soft tissue abnormalities.  Another biopsy to treat recurrence of a right dorsal wrist ganglion was conducted in March 2003.  X-rays taken in April 2003 revealed no evidence of fracture or dislocation.  The assessment was a satisfactory progress of status post revision/excision of right dorsal ganglion.  

A March 2004 MRI of the right wrist revealed carpal bones unremarkable with no fracture seen.  The triangular fibrocartilage was intact with no mass within the carpal tunnel.  The radiologist found no discrete mass or ganglion cyst at the wrist. See Records from Open MRI of Fort Walton dated March 2004.

At an orthopedic clinic visit in March 2004, she was assessed as having mild pain with dorsal impingement with no evidence of mid-carpal instability.  The examiner noted the MRI did not reveal any evidence of injury or recurrence of ganglion.

Separation examination of November 2005 reflects normal physical evaluation with no notations of symptoms related to the right wrist or hand.  The Veteran denied any injuries or illness at the time.  

Post-service medical records of August 2009 reflect the Veteran was diagnosed with carpal tunnel syndrome and underwent carpal tunnel release in 2008, had wrist arthroscopy in August 2008, and another triangular fibrocartilage complex (TFCC) repair.  After physical examination and conducting diagnostic testing, the treating physician found the exact etiology of the Veteran's wrist pain was unclear as X-rays revealed no evidence of subluxation of the distal radial joint. See records from Dr. Meyer of University of South Alabama, Department of Orthopedic Surgery.

An X-ray report of January 2010 revealed no evidence of acute fracture or dislocation.  Treatment records from Dr. Meyer reveal that he found "a little bit of postoperative swelling; but the reality is that her wounds are healed."  He further commented that "her pain appears grossly exaggerated for her objective physical findings."  In another visit of April 2010, Dr. Meyer again found no changes and recommended pain management.  Id.

The Veteran was afforded a VA examination in September 2010.  After thorough review of pertinent medical records and physical examination of the Veteran, the examiner found no objective residuals for status post ganglion cyst removal.  The examiner opined that the Veteran's right wrist status post carpal tunnel release (claimed as right wrist condition) was not caused by or related to military service or the ganglion cysts removal.  The examiner also found that post right wrist TFCC was not caused by or related to military service or status post excision of ganglion cyst.  With respect to the right hand condition, the examiner concluded that despite subjective complaints, normal objective findings do not support claimed right hand condition at this time.  Diagnostic tests of right hand and right wrist revealed normal right hand and no signs of fracture of dislocation.  In particular, the radial, carpal angle was intact and found normal.

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right wrist/hand/soft tissue condition.  In so finding, the Board acknowledges that the Veteran's treatment records confirm clinical symptoms of carpal tunnel syndrome, status post carpal tunnel release, or right wrist TFCC to as documented in post-service medical records.  But, the Board concludes that there is no competent medical evidence relating the current symptoms of carpal tunnel syndrome, status post carpal tunnel release, or right wrist TFCC to active service or the ganglion cyst excision in service.  As the determinative issue involves the etiological connection between service and the current disability, competent medical evidence is required.

In this regard, the Board finds the treatment records from Dr. Meyer and VA medical opinion of September 2010 considered together as the most probative medical evidence of record.  The VA examiner provided a well-grounded analysis of the case supported by medical evidence of record to conclude that there is no reliable evidence linking the Veteran's current clinical symptoms of carpal tunnel syndrome, status post carpal tunnel release, or right wrist TFCC to service. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Also, the examiner pointed out that there was no objective residuals of status post ganglion cyst removal and the Veteran's claimed nerve and soft tissue damage are not caused by or related to service or status post excision of ganglion cyst.  The subjective complaints of right wrist and hand condition are not supported by objective medical evidence.  

Similar findings were noted by the Veteran's treating physician whom the Board finds persuasive.  Notably, Dr. Meyer commented that the exact etiology of Veteran's wrist pain was "unclear" as her wounds were "healed" and diagnostic tests consistently showed no changes or evidence of acute fracture or dislocation.  He further remarked that her pain appeared to be "grossly exaggerated" and were inconsistent with the objective physical findings.   

In sum, there is simply no medical evidence of an etiological relationship between the Veteran's current clinical symptoms of carpal tunnel syndrome, status post carpal tunnel release, or right wrist TFCC to service or ganglion cyst removal.  The Board observes that the VA medical opinion and treatment records stand uncontradicted by any other evidence found in the record and are probative in determining whether the Veteran has substantiated her claim for service connection.  

The Board is cognizant of the Veteran's lay statements that relate her claimed right wrist/hand/soft tissue condition to service.  While the Veteran is competent to report her symptoms of pain relating to the claimed condition, she is not competent to opine as to its etiology because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As the evidence does not show the Veteran has expertise in medical matters involving complex medical questions, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether her right wrist/hand/soft tissue condition is etiologically linked to service.  Thus, her opinion in this regard has no probative value.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right wrist/hand/soft tissue condition.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 


Left Shoulder Condition 

The Veteran seeks service connection for a left shoulder condition which she contends had onset in service or is etiologically related to her active service.  

The Veteran's service treatment records reflect that she was seen one time in December 2001 with complaints of left shoulder pain, stiffness and loss of range of motion.  At that time, she denied any injury or incident of trauma.  An assessment was "probable rotator cuff injury".  At a follow up visit that same month she demonstrated full range of motion.  X-rays taken of the left shoulder indicated normal findings ruling out "impingement syndrome".

Service treatment records are void of any other treatment, complaints, or diagnosis related to the left shoulder.  At separation in November 2005, the Veteran had a normal physical evaluation with no symptoms of the left shoulder reported or any injuries or illness noted.  Likewise, post-service medical records fail to show persistent or chronic disability of a left shoulder.  In January 2008, she reported pain in the upper back and shoulder blades which began in March 2007.  At an orthopedic examination in February 2009, she denied any complaints regarding left shoulder or neck.

At a VA examination in September 2010, the Veteran reported popping sensation and spasm in the left shoulder blade area.  On examination, she demonstrated normal range of motion with no discomfort or difficulty with range of motion testing.  X-rays taken of the left shoulder were found normal.  The examiner opined that despite subjective complaints, normal objective findings do not support left shoulder condition at this time.  

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there is no evidence of a left shoulder disability or a diagnosis of the claimed condition during the pendency of this appeal.  The contemporaneous records establish that the relevant systems were normal at separation.  There is no objective medical evidence that the Veteran had a left shoulder condition that resulted in a chronic disability during service or in proximity to service.  

The Board must point out that the Veteran's subjective complaints related to the left shoulder are not competent medical evidence.  As a lay person, the Veteran lacks the capability to provide evidence that requires specialized knowledge, skill, experience, training or education.  If the determinative issue involves medical opinion or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In the instant case, the Veteran has not provided such competent medical evidence.  Therefore, her assertions, standing alone, have little probative value and the Board will give more weight to the medical opinion provided by the 2010 VA examiner finding no current diagnosis of left shoulder disability.   

For these reasons, the Board finds that the evidence weighs against a finding that the Veteran suffers a chronic disability manifested by a left shoulder condition.  Accordingly, service connection cannot be established and the claim must be denied.

Back Condition 

The Veteran generally contends that she suffers from low back pain and upper back pain due to dislocated rib which had onset in service or etiologically linked to service.  

The Veteran's service treatment records reveal she was seen in August 1999 for complaints of low back pain when sitting. The assessment was acute lumbosacral strain.  She was seen again in January 2000 for complaints of low back pain with difficulty sitting or lying down.  The assessment was mechanical low back dysfunction.  An MRI of the lumbar spine in April 2000 revealed normal findings.  

In October 2000, the Veteran again reported low back pain.  On physical examination she demonstrated normal range of motion, the examiner found no spasms, but indicated tenderness.  At a periodic examination of May 2001, she had a normal evaluation with no complaints of low back or upper back pain reported.  On separation examination of November 2005, she denied any back symptomatology and no reports were made of any injuries or illnesses.  

As for upper back, service treatment records are void of any complaints, findings, or treatment for a dislocated rib or upper back pain.  In fact, private treatment records of January 2008 show that the Veteran reported pain in the upper back and shoulder blades began in March 2007 while chopping wood and reported rib dislocation at that time.  No low back pain was reported.  

The Veteran was afforded a VA examination in September 2010.  After thorough review of pertinent medical records and physical examination of the Veteran, the examiner concluded that despite subjective complaints, normal objective findings do not support claimed low back condition at this time.  Accompanying X-rays of the lumbar spine also revealed normal findings of the thoracolumbar spine.  

Review of the record shows that the Veteran's subjective complaints of low back pain and upper back pain due to dislocated rib have not resulted in a current chronic disability for which service connection may be granted. Brammer, 3 Vet. App. at 225.  The Board notes that the term "disability," as used for VA purposes, refers to impairment of earning capacity. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board further emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1101.  

There is no indication of a chronic back disability manifested by the Veteran's subjective complaints of low back pain and upper back pain.  In this regard, the Board finds persuasive the September 2010 VA medical opinion of record which found that the Veteran's current subjective complaints of low back pain do not support a diagnosis of a chronic back disability.  X-rays of the lumbar spine were also found normal.  Further, the examiner's conclusion is consistent with the Veteran's service treatment records where there were no reports related to low back pain or back symptomatology for several years prior to discharge.  Accordingly, service connection is not warranted as there is no current diagnosis of the claimed condition at this time.
 
The Board recognizes the Veteran's contentions that her low back pain and upper back pain due to dislocated rib are related to service.  Although the Veteran is certainly capable of describing the history in this case as well as her symptoms in and after service, she is not competent to independently opine as to whether a disability manifested by such symptoms or to render a medical diagnosis as such is not a type of condition that is capable of lay observation.  The Board finds the Veteran's statements not competent medical evidence for this purpose.  Therefore, her assertions, standing alone, have little probative value and the Board assigns more weight to the medical opinion provided by the VA examiner.  

Similarly, the Veteran's statement that she has been told by a civilian doctor that she had a dislocated rib also cannot be considered competent medical evidence of nexus. See Veteran's Application for Compensation dated September 2009.  The connection between what a physician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence. Robinette v. Brown, 8 Vet. App. 69 (1995).  

For these reasons, the Board finds that the evidence weighs against a finding that the Veteran suffers a chronic disability manifested by low back pain and upper back pain due to dislocated rib.  

Accordingly, service connection cannot be established and the claim must be denied.

TDIU

As there are no service-connected disabilities, the claim of TDIU must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

Service connection for right wrist/hand/soft tissue condition is denied.

Service connection for left shoulder condition is denied.

Service connection for low back pain is denied.

Service connection upper back pain due to dislocated rib is denied.

TDIU is denied.



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


